UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CLAUDE DELMUS SHAFER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CR-92-112-R-H, CA-95-59-R)


Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Claude Delmus Shafer, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motions filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214, and for reconsideration. We have reviewed the

record and the district court's orders and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Shafer, Nos. CR-92-112-R-H; CA-95-59-R (W.D. Va. Apr. 24,

1996). We further deny Appellant's motions to set aside his convic-

tion and grant a new trial, for appointment of counsel, and for a

financial affidavit. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2